DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received April 21, 2021.  Claim 1 was amended.  Claims 1-16 are pending.
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by STN registry, compound 22815-16-3 (entered STN 16 Nov. 1984) is withdrawn in view of the amendment of claim 1.
The rejection of claims 1-6 and 8-11 under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072885 A1) is withdrawn in view of the amendment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A (Note: A Patentscope machine translation was attached to the 03/02/2021 office action).


    PNG
    media_image1.png
    170
    195
    media_image1.png
    Greyscale
.
In the formula 1, Ar1 and Ar2 may include aryl or heteroaryl (see par. 7, 23), L may be single bond, arylene, or heteroarylene (see par. 7), and R61 may be a substituent (see par. 7) including alkyl or aryl (see par. 34, per instant B).  Regarding instant R3 to R8 as hydrogen or deuterium, in the above formula, variable m may be selected as zero and variable n may be selected as one (per the instant L2-B group) (see par. 22).  While WO ‘912 does not appear to show an example compound where an R61 is selected as an aryl group or alkyl specifically at the 3-fluorene position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a formula 1 compound with R61 as aryl or alkyl, because WO ‘912 specifically defines R61 to include aryl or alkyl groups.  One would expect to achieve compounds within the disclosure of WO ‘912 for use in a light emitting device with a predictable result and a reasonable expectation of success.
Regarding claim 7 and at least instant compound 1-102 of instant claim 7

    PNG
    media_image2.png
    137
    134
    media_image2.png
    Greyscale
  ,
WO ‘192 formula 1 reads upon the compound where WO ‘192 L is phenylene (see par. 27), Ar1 and Ar2 are biphenyl (see (16) in par. 23), and an R61 is selected as phenyl group (see par. 35).


    PNG
    media_image3.png
    151
    467
    media_image3.png
    Greyscale
.
Regarding claims 14 and 16, the following anthracene derivatives may be used as host material (see par. 86):

    PNG
    media_image4.png
    140
    331
    media_image4.png
    Greyscale
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A in view of Kawamura et al. (US 2013/0221338).
WO ‘912 is relied upon as set forth above.
WO ‘912 teaches a light emitting layer host material may include an anthracene derivative (see par. 79), but a specific anthracene derivative comprising a 1-naphthyl group and a 2-naphthyl group on the anthracene core is not described.  In analogous art, Kawamura et al. 

    PNG
    media_image5.png
    137
    294
    media_image5.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a Kawamura et al. anthracene compound EM2-13 as the anthracene derivative host material in a layer according to WO ‘912, because one would expect the derivative to be similarly useful as a host in a light emitting layer in the WO ‘912 as in the Kawamura et al. device with a predictable result and a reasonable expectation of success.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A in view of Forrest et al. (US 2006/0273714 A1).
WO ‘912 is relied upon as set forth above for the rejection of claims 1 and 8.
WO ‘912 teaches an EL element may comprise an electron injection layer, an electron transport layer, an emitting layer, a hole injection layer, and a hole transporting layer (see par. 3, 73-82).  WO ‘912 teaches the formula 1 material as hole transporting layer material (see par. 7, 15, 85) as discussed above, but does not appear specifically to teach the material as material in a layer the same as a “light emitting layer” or “electron injection/transporting layer”.  In analogous art, Forrest et al. teaches “Functional OLEDs may be achieved by combining the various layers…based on design, performance, and cost factors” (see par. 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included material as taught in WO ‘912 within a combined functional layer (i.e., hole transport layer combined with one or more other functional layers) reading upon an “emitting layer” or “electron transporting layer, or an electron injection layer” as claimed, because one would expect a layer combining functions as taught by Forrest to result in a device that is operational to emit light.  One would expect to achieve a device comprising a known combination of functional materials in device organic layer(s) using known materials with a predictable result of light emission and a reasonable expectation of success.  It is further noted that both claims 9 and 11 do not expressly require that any other specific layers other than the recited layer comprising the compound of claim 1 be present between the first electrode and the second electrode.  The device structure of a combined functional layer per WO ‘912 in view of Forrest et al. meets the structural requirements of a device as claimed.

Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. 
On page 34 of the remarks applicant states “WO ‘912 fails to disclose the claimed compound, which is a polycyclic compound having a specific substituent at No. 2 and No. 3 positions of fluorene as set forth in claim 1.” On page 35 applicant states WO ‘912 “does not explicitly disclose the specific substituent position, No. 3, at the fluorene ring and all of the species of formula 1 in WO ‘912 do not contain any substituent at the No. 3 position of the fluorene ring”.    The office maintains WO ‘912 renders obvious compounds as claimed as there 61” substituent group that may be at the instant “L2-B” location as WO ‘912 shows the bonding line drawn into the center of the ring.  Also, WO ‘912 does not teach away from or discredit compounds within the defined formula having the R61 substituent at the position the same as the instant “L2-B” position.  The office notes that “[A] reference disclosure must be evaluated for all that it fairly [teaches] and not only for what is indicated as preferred.” In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).  Per MPEP 2123 “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  Also, “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  Where a prima facie case has been established “the burden shifts to applicant to come forward with rebuttal evidence or argument to overcome the prima facie case. See, e.g., Bell, 991 F.2d at 783-84, 26 USPQ2d at 1531; Rijckaert, 9 F.3d at 1532, 28 USPQ2d at 1956; Oetiker, 977 F.2d at 1445, 24 USPQ2d at 1444.”
Applicant alleges instant specification Table 1 and par. 186 (as published) show unexpectedly improved results for the specifically claimed compounds.  Table 1 sets forth comparisons for “inventive” compounds 7, 9, 13 and 14, which are the following:






Compound 7 (par. 171)					Compound 9 (par. 149)

    PNG
    media_image6.png
    216
    236
    media_image6.png
    Greyscale
                                             
    PNG
    media_image7.png
    273
    290
    media_image7.png
    Greyscale




Compound 13 (par. 157):						Compound 14 (par. 159)

 
    PNG
    media_image8.png
    276
    288
    media_image8.png
    Greyscale
					
    PNG
    media_image9.png
    217
    232
    media_image9.png
    Greyscale
.





    PNG
    media_image10.png
    166
    229
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    193
    231
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    210
    195
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    235
    226
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    269
    209
    media_image14.png
    Greyscale
. 
The comparisons are not persuasive to establish clearly unexpected, improved results, because the comparative compounds differ in more than one feature other than solely the positions at which the fluorene is bonded to L1-A and L2-B substituent groups (i.e., substituent groups and/or linking groups differ between the inventive and comparative compounds).  Side-by-side comparisons are not possible to establish that placing groups precisely at the 2- and 3- bonding positions provides clearly unexpectedly improved results.  Furthermore, the examples and comparative results do not adequately provide evidence of results over the breadth of claimed compounds.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  The office additionally notes that the compounds of the Table 1 examples were used specifically as electron blocking layer material in a specifically structured EL device whereas the claims are not as limited in scope to the compounds in a device with this specific structure of layers and composition of layers.
	In the absence of a persuasive and adequate showing of evidence of secondary considerations (i.e., unexpected results for the specifically claimed compounds) commensurate in scope with the claimed subject matter, the obviousness rejections over WO ‘912 are respectfully maintained.
	Applicant set forth remarks with respect to the “Additional Prior Art” on page 36.  The art was merely listed by the office as a reference relevant to the state of the art and the office action did not set forth a rejection over the reference.  See MPEP 707.05 regarding “Citation of References”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication o earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786